Mr. J. Heydenfeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
The defense relied on will not avail.
If the plaintiff obtained the note after its maturity, he took it subject to all subsisting equities between the maker and the payee, but not subject to such as subsisted between the maker and any intermediate holder. Such a doctrine has never been countenanced by any authority whatever, and would make a rule both dangerous ■ and absurd.
Judgment affirmed, with fifteen per cent, damages.